Case 1:19-cv-02011-SEB-MJD Document 113 Filed 09/23/20 Page 1 of 10 PageID #: 1101



                                 UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF INDIANA

                                                      )
 DERRICK VIRGNE, on behalf of himself
                                                      )
 and others similarly situated
                                                      )
                                                      )
                         Plaintiff,                     Case No. 1:19-cv-02011
                                                      )
                                                      ) Hon. Sarah Evans Barker
        v.
                                                      )
                                                      ) Hon. Magistrate Mark J. Dinsmore
 C.R. ENGLAND, INC.,
                                                      )
                                                      )
                         Defendant.
                                                      )

                               PRELIMINARY APPROVAL ORDER

             Plaintiff Derrick Virgne, on behalf of himself and a class of similarly situated persons,

   (“Plaintiff”) and Defendant C.R. England, Inc., (“Defendant” or “C.R. England”), have agreed to

   settle this Action pursuant to the terms and conditions set forth in an executed Settlement

   Agreement (“Settlement Agreement” or “Agreement”). The Parties reached the Settlement through

   arm’s-length negotiations. Under the Settlement, subject to the terms and conditions therein and

   subject to Court approval, Plaintiff and the proposed Settlement Class will fully, finally, and

   forever resolve, discharge, and release their claims.

             The Settlement has been filed with the Court, and Plaintiff and Class Counsel have filed a

   Motion for Preliminary Approval of Class Settlement (“Motion”). Upon considering the Motion,

   the Settlement and all exhibits thereto, the record in these proceedings, the representations and

   recommendations of counsel, and the requirements of law, the Court finds that: (1) this Court has

   jurisdiction over the subject matter and the Parties to this Action; (2) the proposed Settlement

   Class meets the requirements of Federal Rule of Civil Procedure 23 and should be certified for

   settlement purposes only; (3) the persons and entities identified below should be appointed Class

   Representative and Class Counsel; (4) the Settlement is the result of informed, good-faith, arm’s-

   length negotiations between the Parties and their capable and experienced counsel, and is not the

                                                     2
Case 1:19-cv-02011-SEB-MJD Document 113 Filed 09/23/20 Page 2 of 10 PageID #: 1102



  result of collusion; (5) the Settlement is within the range of reasonableness and should be

  preliminarily approved; (6) the proposed Class Notice program and proposed forms of Class Notice

  satisfy Federal Rule of Civil Procedure 23 and constitutional due process requirements, and are

  reasonably calculated under the circumstances to apprise the Settlement Class of the pendency of

  the Action, class certification, terms of the Settlement, Class Counsel’s application for an award

  of Attorneys’ Fees and Expenses and request for an Incentive Award for Plaintiff, and their rights

  to opt-out of the Settlement Class or object to the Settlement, Class Counsel’s application for a Fee

  Award, and/or the request for an Incentive Award for Plaintiff; (7) good cause exists to schedule

  and conduct a Final Approval Hearing, pursuant to Federal Rule of Civil Procedure 23(e), to assist

  the Court in determining whether to grant Final Approval of the Settlement and enter the Final

  Approval Order, and whether to grant Class Counsel’s application for a Fee Award and request for

  an Incentive Award for Plaintiff; and (8) the other related matters pertinent to the Preliminary

  Approval of the Settlement should also be approved.

         Based on the foregoing, IT IS HEREBY ORDERED AND ADJUDGED as follows:

         1. As used in this Preliminary Approval Order, unless otherwise noted, capitalized terms

  shall have the definitions and meanings accorded to them in the Settlement.

         2. The Court has jurisdiction over the subject matter and Parties to this proceeding pursuant

  to 28 U.S.C. §§ 1331, 1332.

         3. Venue is proper in this District.

    Provisional Class Certification and Appointment of Class Representative and Class Counsel

         4. In deciding whether to provisionally certify a settlement class, a court must consider the

  same factors that it would consider in connection with a proposed litigation class – i.e., all Rule

  23(a) factors and at least one subsection of Rule 23(b) must be satisfied – except that the Court need

  not consider the manageability of a potential trial, since the settlement, if approved, would obviate

                                                    3
Case 1:19-cv-02011-SEB-MJD Document 113 Filed 09/23/20 Page 3 of 10 PageID #: 1103



  the need for a trial. Amchem Products, Inc. v. Windsor, 521 U.S. 591, 620 (1997).

          5. The Court finds, for settlement purposes, that the Federal Rule of Civil Procedure 23

  factors are satisfied and that certification of the proposed Settlement Class is appropriate under Rule

  23. The Court therefore provisionally certifies the following Settlement Class.

        (1) All persons within the United States (2) to whose cellular telephone number (3) C.R.
        England, Inc., sent a text message (4) using its vendor Twilio as part of its recruitment
        campaign, (5) after the cellular phone owner replied with the opt out phrase “stop”,
        “stopall”, “unsubscribe”, “cancel”, “end”, or “quit”, in any combination of uppercase and
        lowercase letters, (6) between January 1, 2019, and June 30, 2019.

          6. Specifically, the Court finds, for settlement purposes and conditioned on final

  certification of the proposed class and on the entry of the Final Approval Order, that the Settlement

  Class satisfies the following factors of Federal Rule of Civil Procedure 23:

           (a) Numerosity: In the Action, approximately 7,997 individuals are members of

   theproposed Settlement Class. The proposed Settlement Class is thus so numerous that joinder of all members

   is impracticable.

           (b) Commonality: “[C]ommonality requires the plaintiff to demonstrate that the class

   members ‘have suffered the same injury,’” and the plaintiff’s common contention “must be of such

   a nature that it is capable of classwide resolution – which means that determination of its truth or

   falsity will resolve an issue that is central to the validity of each one of the claims in one stroke.”

   Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 131 S. Ct. 2541, 2551 (2011) (citation omitted). Here,

   the commonality requirement is satisfied. Multiple questions of law and fact centering on

   Defendant’s class-wide practices are common to the Plaintiff and the Settlement Class, are alleged

   to have injured all members of the Settlement Class in the same way, and would generate common

   answers central to the viability of the claims were this case to proceed to trial.

           (c) Typicality: The Plaintiff’s claims are typical of the Settlement Class because they

   concern the same alleged practices, arise from the same legal theories, and allege the same types of

                                                      4
Case 1:19-cv-02011-SEB-MJD Document 113 Filed 09/23/20 Page 4 of 10 PageID #: 1104



   harm and entitlement to relief. Rule 23(a)(3) is therefore satisfied. See De La Fuente v. Stokely–Van

   Camp, Inc., 713 F.2d 225, 232 (7th Cir. 1983) (“Typicality is satisfied when a plaintiff’s claim

   “arises from the same event or practice or course of conduct that gives rise to the claims of other

   class members and his or her claims are based on the same legal theory.’”)

           (d) Adequacy: Adequacy under Rule 23(a)(4) relates to: (1) whether the proposed class

   representatives have interests antagonistic to the class; and (2) whether the proposed class counsel

   has the competence to undertake the litigation at issue. See, e.g., Rosario v. Livaditis, 963 F.2d 1013,

   1018 (7th Cir. 1992) (rejecting argument that representative parties did not fairly represent the class). Here,

   Rule 23(a)(4) is satisfied because there are no conflicts of interest between the Plaintiff and the

   Settlement Class, and Plaintiff has retained competent counsel to represent him and the Settlement

   Class. Class Counsel regularly engage in consumer class litigation, complex litigation, and other

   litigation similar to this Action, and have dedicated substantial resources to the prosecution of the

   Action. Moreover, the Plaintiff and Class Counsel have vigorously and competently represented the

   Settlement Class in the Action.

          7. Predominance and Superiority: Rule 23(b)(3) is satisfied because the common legal and

  alleged factual issues here predominate over individualized issues, and resolution of the common

  issues for the members of the Settlement Class in a single, coordinated proceeding is superior to

  thousands of individual lawsuits addressing the same legal and factual issues. Under Rule 23(b)(3),

  “[p]redominance is satisfied when common questions represent a significant aspect of a case and

  can be resolved for all members of a class in a single adjudication.” Costello v. BeavEx, Inc., 810

  F.3d 1045, 1059 (7th Cir. 2016) (alterations and internal quotation marks omitted). Here, common

  questions present a significant aspect of the case and can be resolved for all members of the

  Settlement Class in a single adjudication. In a liability determination, those common issues would

  predominate over any issues that are unique to individual members of the Settlement Class.

                                                        5
Case 1:19-cv-02011-SEB-MJD Document 113 Filed 09/23/20 Page 5 of 10 PageID #: 1105



  Moreover, each member of the Settlement Class has claims that arise from the same or similar

  alleged practices as well as the same legal theories. The superiority requirement is met where class

  members’ claims would be too small to justify individual suits and a class action would save

  litigation costs by permitting the parties to assert their claims and defenses in a single proceeding.

         8. The Court appoints Plaintiff, Derrick Virgne, as Class Representative.

         9. The Court appoints Lemberg Law LLC as Class Counsel for the Settlement Class.

         10. The Court recognizes that Defendant reserves its defenses and objections against and

  rights to oppose any request for class certification in the event that the proposed Settlement does

  not become Final for any reason. Defendant also reserves its defenses to the merits of the claims

  asserted in the event the Settlement does not become Final for any reason.

                                Preliminary Approval of the Settlement

         11. At the preliminary approval stage, the Court’s task is to evaluate whether the Settlement

  is within the “range of reasonableness.” 4 Newberg on Class Actions § 11.26. Settlement

  negotiations that involve arm’s length, informed bargaining with the aid of experienced counsel

  support a preliminary finding of fairness. See Manual for Complex Litigation, Third, § 30.42 (West

  1995) (“A presumption of fairness, adequacy, and reasonableness may attach to a class settlement

  reached in arm’s-length negotiations between experienced, capable counsel after meaningful

  discovery.”) (internal quotation marks omitted).

         12. The Court preliminarily approves the Settlement, together with all exhibits thereto, as

  fair, reasonable, and adequate. The Court finds that the Settlement was reached in the absence of

  collusion, is the product of informed, good-faith, arm’s-length negotiations between the Parties

  and their capable and experienced counsel. The Court further finds that the Settlement, including

  the exhibits thereto, is within the range of reasonableness and possible judicial approval, such that:

  (a) a presumption of fairness is appropriate for the purposes of preliminary settlement approval;

                                                     6
Case 1:19-cv-02011-SEB-MJD Document 113 Filed 09/23/20 Page 6 of 10 PageID #: 1106



  and (b) it is appropriate to effectuate notice to the Settlement Class, as set forth below and in the

  Settlement, and schedule a Final Approval Hearing to assist the Court in determining whether to

  grant Final Approval to the Settlement and enter a Final Approval Order.

                                   Approval of Class Notice Program

         13. The Court approves the form and content of the Class Notice, substantially in the forms

  attached as Exhibits B and E to the Settlement Agreement. The Court further finds that the Notice

  program described in the Settlement is the best practicable under the circumstances. The Notice

  program is reasonably calculated under the circumstances to inform the Settlement Class of the

  pendency of the Action, certification of a Settlement Class, the terms of the Settlement, Class

  Counsel’s application for a Fee Award and the request for Incentive Award for Plaintiff, and their

  rights to opt-out of the Settlement Class or object to the Settlement. The Settlement Class Notices and

  Class Notice program constitute sufficient notice to all persons entitled to notice. The Settlement Class

  notices and Class Notice program satisfy all applicable requirements of law, including, but not limited

  to, Federal Rule of Civil Procedure 23 and the Constitutional requirement of Due Process.

          14. Kurtzman Carson Consultants LLC ("KCC”) shall serve as the Administrator.

          15. The Administrator shall implement the Class Notice program, as set forth below and in

  the Settlement, using the Settlement Class notices substantially in the forms attached as Exhibits

  to the Settlement and approved by this Preliminary Approval Order. Notice shall be provided to

  the members of the Settlement Class pursuant to the Class Notice program, as specified in the

  Settlement and approved by this Preliminary Approval Order.

          16.   The Administrator shall administer the Notice Plan, including notice under the Class

   Action Fairness Act, as set forth in the Settlement.

          17. The Administrator shall establish a Settlement Website as a means for Settlement Class

  members to obtain notice of, and information about, the Settlement. The Settlement Website shall

                                                     7
Case 1:19-cv-02011-SEB-MJD Document 113 Filed 09/23/20 Page 7 of 10 PageID #: 1107



  be established as soon as practicable following Preliminary Approval, but no later than before

  commencement of the Notice Plan. The Settlement Website shall provide a portal for submitting

  claims, include hyperlinks to the Settlement, the Long-Form Notice, the Preliminary Approval

  Order, and other such documents as Class Counsel and counsel for Defendant agree to include.

  These documents shall remain on the Settlement Website until at least thirty (30) days following

  the Effective Date.

         18. The Administrator is directed to perform all substantive responsibilities with respect to

  effectuating the Notice Plan, as set forth in the Settlement.

                          Final Approval Hearing, Opt-Outs, and Objections

         19. A Final Approval Hearing shall be held before this Court on January 13, 2021

  to determine whether to grant Final Approval to the Settlement and to enter a Final Approval Order,

  and whether Class Counsel’s application for a Fee Award and request for an Incentive Award for

  the Class Representative should be granted.

         20. Any person within the Settlement Class who wishes to be excluded from the Settlement

  Class may exercise their right to opt-out of the Settlement Class by following the opt-out

  procedures set forth in the Settlement and in the Notices at any time during the Opt-Out Period.

  To be valid and timely, opt-out requests must be received by those listed in the Long-Form Notice

  on or before the last day of the Opt-Out Period, which is 45 days after mailed Notice is sent (“Opt-

  Out Deadline”), and mailed to the addresses indicated in the Long Form Notice.

         21. Any Settlement Class Member may comment in support of, or in opposition to, the

  Settlement at his or her own expense; provided, however, that all comments and/or objections must

  be in writing and mailed or hand-delivered to the Clerk of the Court and the Settlement

  Administrator and postmarked or delivered by no later than the Objection Deadline. Objections

  may be filed by counsel for a Settlement Class Member, retained at the Settlement Class Member’s

                                                    8
Case 1:19-cv-02011-SEB-MJD Document 113 Filed 09/23/20 Page 8 of 10 PageID #: 1108



  expense, though any such counsel must file an appearance in the Action.

          22. Each objection must:

        (i)      set forth the Settlement Class Member’s full name, address, and telephone number;

        (ii)     identify the case name and caption, Derrick Virgne v. C.R. England, Inc., Case No. 1:19-

                 CV-02011;

        (iii)    identify the phone number of the Settlement Class member at which the Settlement Class

                 Member claims to have received a text message subject to the Settlement;

        (iv)     contain the Settlement Class Member’s original signature or the signature of counsel for

                 the Settlement Class Member;

        (v)      state that the Settlement Class Member objects to the Settlement, in whole or in part;

        (vi)     set forth the complete legal and factual bases for the objection, including citations to

                 relevant authorities;

        (vii) provide copies of any documents that the Settlement Class Member wishes to submit in

                 support of his/her position; and

        (viii) state whether the objecting Settlement Class Member intends on appearing at the Final

                 Approval Hearing either pro se or through counsel and whether the objecting Settlement

                 Class Member plans on offering testimony at the Final Approval Hearing.

                                  Effect of Failure to Approve Settlement

        23.     If the Settlement is not finally approved by the Court, or for any reason the Parties fail

 to obtain a Final Approval Order as contemplated in the Settlement, or the Settlement is terminated

 pursuant to its terms for any reason, then the following shall apply:

          (a) All orders and findings entered in connection with the Settlement shall become null and

  void and have no further force and effect, shall not be used or referred to for any purpose

  whatsoever, and shall not be admissible or discoverable in any other proceeding;
                                                      9
Case 1:19-cv-02011-SEB-MJD Document 113 Filed 09/23/20 Page 9 of 10 PageID #: 1109



         (b) Nothing in this Preliminary Approval Order is, or may be construed as, any admission

  or concession by or against C.R. England or Plaintiff on any point of fact or law; and

         (c) Neither the Settlement terms nor any publicly disseminated information regarding the

  Settlement, including, without limitation, the Notice, court filings, orders and public statements,

  may be used as evidence. In addition, neither the fact of, nor any documents relating to, either

  Party’s withdrawal from the Settlement, any failure of the Court to approve the Settlement and/or

  any objections or interventions may be used as evidence.

                                    Stay/Bar of Other Proceedings

        24. All proceedings in the Action are stayed until further order of the Court, except as may

 be necessary to implement the terms of the Settlement. Pending final determination of whether the

 Settlement should be approved, Plaintiff, all persons in the Settlement Class, and persons

 purporting to act on their behalf are enjoined from commencing or prosecuting (either directly,

 representatively or in any other capacity) against any of the Released Parties any action or

 proceeding in any court, arbitration forum or tribunal asserting any of the Released Claims.

        25. The Court sets the following schedule for the Final Approval Hearing and the actions

 which must take place before and after it:

                      EVENT                                   SCHEDULED DEADLINE

  Notice mailing deadline (commencement of
  Notice Plan)                                           October 24, 2020

  Attorney’s Fees and Costs application due by           October 9, 2020
  Incentive Award application due by                     October 9, 2020
  Last day for Class Members to opt-out of
  Settlement                                             November 9, 2020

  Last day for Class Members to Object to the
  Settlement                                             November 9, 2020


                                                  10
Case 1:19-cv-02011-SEB-MJD Document 113 Filed 09/23/20 Page 10 of 10 PageID #: 1110



   Last day for Class Members to submit claims to
   recover from the Settlement Fund.                  December 8, 2020

   Briefs in support of Final Approval due by
   (including declaration regarding Notice by         December 30 2020
   Settlement Administrator)

   CRE to file certification regarding CAFA notice
   requirements                                       December 30, 2020

   Final Approval Hearing                             January 13, 2021 at 10:15 a.m. in Room 216,
                                                      United States Courthouse, Indianapolis,
                                                      Indiana 46204
         IT IS SO ORDERED.




                 9/23/2020
         Date: _______________                  _______________________________
                                                 SARAH EVANS BARKER, JUDGE
                                                 United States District Court
                                                 Southern District of Indiana




                                                 11
